Case 1:19-cv-07829-PAE Document 33 Filed 09/27/19 Page 1 of 2

Gibson, Dunn & Crutcher LLP

GIBSON DUNN

2100 McKinney Avenue
Dallas, TX 75201-6912
Tel 214.698.3100
www.gibsondunn.com

Christine Demana
Direct: +4 214.698.3246

September 26, 2019 Fax: +1 214.571.2973
CDemana@gibsondunn.com

VIA ECF & EMAIL

The Honorable Paul A. Engelmayer

United States District Judge

United States District Court for the Southern District of New York
40 Foley Square, Room 2201

New York, NY 10007

Re: Thomas & Betts Corporation v. Trinity Meyer Utility Structures, LLC et al, Case No.
1:19-cv-07829-PAE

Dear Judge Engelmayer:

Defendant/Counterclaim Plaintiff Meyer Utility Structures, LLC (“Meyer”) writes to seck
permission to file its Answer and Counterclaim in redacted form.

The Federal Rules of Civil Procedure provide that the Court may order a filing to be made under
seal. Fed. R. Civ. P. 5.2(d). In determining whether to permit sealing, the Court should balance
the presumption of access against countervailing considerations, such as “the privacy interests of
those resisting disclosure.” See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 1120 (2d
Cir. 2006) (quotation omitted). “The proponent of sealing must demonstrate that closure is
essential to preserve higher values and is narrowly tailored to serve that interest” in order to
overcome the presumption of access. Bernstein vy. Bernstein Litowitz Berger & Grossmann LLP,
814 F.3d 132, 144 (2d Cir. 2016). Consistent with this standard, courts may seal documents that
include confidential business information that could harm a related party’s standing in the
marketplace, as well as a party’s confidential settlement discussions. See, e.g., Louis Vuitton
Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (approving
several proposed redactions to filing where they relate to confidential business information of a
closed business “which implicates legitimate privacy interests”); Travelers Indem. Co. v.
Excalibur Reinsurance Corp., No. 3:1 1-CV-1209, 2013 WL 4012772, at *5 (D. Conn. Aug. 5,
2013) (“There is no established presumption of public access with respect to confidential
settlement discussions and documents. .. . Rather, the Second Circuit has recognized the value of

confidentiality in settlement negotiations.”).

Here, Meyer requests to file its Answer and Counterclaim in redacted form in an abundance of
caution because that pleading discloses business information regarding, and settlement
negotiations between, T&B and non-party Electric Transmission Texas (“ETT”). While Meyer
takes no position on whether this information is in fact commercially sensitive or confidential, to
the extent this information causes commercial harm to ETT and/or T&B, redactions would be

appropriate.

Beijing » Brussels + Century City » Dallas « Denver + Dubai + Frankfurt + Hong Kong + Houston + London » Los Angeles + Munich
New York « Orange County » Palo Alta + Paris » San Francisco + $40 Paulo » Singapore + Washington, D.C.
Case 1:19-cv-07829-PAE Document 33 Filed 09/27/19 Page 2 of 2

GIBSON DUNN

The Honorable Paul A. Engelmayer
September 26, 2019
Page 2

Per Your Honor’s Individual Practice Rules 4.B and 6.B (permitting email to the Court), Meyer
filed a redacted version of its Answer and Counterclaim and this letter motion on ECF and
submits herewith both an unredacted copy of its Answer and Counterclaim as well as a copy
highlighting what information has been redacted. As counsel has consented to email service,
Meyer will also serve an unredacted copy of its Answer and Counterclaim on all counsel via

email today.

Meyer respectfully requests that the Court approve this application for redactions and file and
maintain the unredacted copies of the documents under seal.

Thank you for the Court’s consideration.
Respectfully,

/s/ Christine Demana
Christine Demana

cc: All counsel of record (via ECF)

la 7A

The Court has reviewed the proposed redactions to defendant's
Answer and Counterclaim. Dkt. 30. The Court GRANTS
defendant's motion, Dkt. 31, to file these items in redacted form.
Counsel should file the unredacted documents under seal in
accotdance with this district's procedures. The parties are
reminded to submit a request to file a redacted document prior
to doing so, as outlined in the Court's individual rules.

Ful A Caplan

PAUL A. ENGELMAYRR
United States District Judge

SO ORDERED.
